Case 2:19-cv-06444-SVW-RAO Document 20-2 Filed 10/18/19 Page 1 of 3 Page ID #:153



    1 DAVID H. KRAMER, SBN 168452
      LAUREN GALLO WHITE, SBN 309075
    2 WILSON SONSINI GOODRICH & ROSATI
      Professional Corporation
    3 650 Page Mill Road
      Palo Alto, CA 94304-1050
    4 Telephone: (650) 493-9300
      Facsimile: (650) 565-5100
    5 Email:      dkramer@wsgr.com
                  lwhite@wsgr.com
    6

    7 Attorneys for Defendant
      GOOGLE LLC
    8

    9
                             THE UNITED STATES DISTRICT COURT
   10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
        TULSI NOW, INC, a principal      )   CASE NO.: 2:19-cv-06444-SVW-RAO
   12   campaign committee,              )
                                         )   DECLARATION OF LAUREN
   13                 Plaintiff,         )   WHITE IN SUPPORT OF
                                         )   DEFENDANT GOOGLE LLC’S
   14          v.                        )   MOTION TO TRANSFER OR IN
                                         )   THE ALTERNATIVE MOTION
   15   GOOGLE LLC, a Delaware           )   TO DISMISS
        limited liability company, and   )
   16   Does 1-10,                       )   Hearing Date: January 27, 2020
                                         )   Time: 1:30 PM
   17                 Defendants.        )   Judge: Honorable Stephen V. Wilson
                                         )   Place: First Street Courthouse
   18                                    )   Room: Courtroom 10A
                                         )
   19

   20

   21

   22

   23

   24


        WHITE DECL. ISO                                    CASE NO. 2:19-CV-06444-SVW-RAO
    a   MOTION TO TRANSFER
Case 2:19-cv-06444-SVW-RAO Document 20-2 Filed 10/18/19 Page 2 of 3 Page ID #:154



    1          I, Lauren Gallo White, declare:

    2          1.     I am an attorney at Wilson Sonsini Goodrich & Rosati, counsel to

    3 Defendant in this action. I have personal knowledge of the facts set forth herein

    4 and, if called as a witness, I could and would testify competently as to these facts.

    5          2.     Attached as Exhibit 1 is a true and correct copy of the current Google

    6 LLC Advertising Program Terms (“Ads Agreement” or “Agreement”), which was

    7 last updated April 16, 2018, and which was downloaded from
    8 https://payments.google.com/payments/paymentsinfofinder?hostOrigin=aHR0cHM

    9 6Ly9wYXltZW50cy5nb29nbGUuY29tOjQwNjU.&sri=-21.

   10          3.     Attached as Exhibit 2 is a true and correct copy of the “About Google
   11 Ads account suspensions,” page on the Google Ads Help website which was

   12 downloaded from https://support.google.com/google-ads/answer/2375414?hl=en.

   13          4.     Attached as Exhibit 3 is a true and correct copy of the “Sender
   14 Guidelines” page on the Gmail Help website, which was downloaded from

   15 https://support.google.com/mail/answer/81126.

   16

   17          I declare under penalty of perjury under the laws of the United States of

   18 America that the foregoing is true and correct.

   19

   20          Executed on October 18, 2019 in Long Beach, California.

   21

   22                                       /s/ Lauren Gallo White

   23

   24


        WHITE DECL. ISO                            -1-            CASE NO. 2:19-CV-06444-SVW-RAO
    a   MOTION TO TRANSFER
Case 2:19-cv-06444-SVW-RAO Document 20-2 Filed 10/18/19 Page 3 of 3 Page ID #:155



    1                             CERTIFICATE OF SERVICE

    2          I hereby certify that on this 18th day of October, 2019, the foregoing was

    3 filed electronically. Notice of this filing will be sent to all parties by operation of

    4 the Court’s electronic filing system. As such, this document was served on all

    5 counsel who are deemed to have consented to electronic service.

    6

    7
                                                /s/. Lauren Gallo White
    8

    9

   10
   11

   12

   13
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23
   24


        WHITE DECL. ISO                             -2-            CASE NO. 2:19-CV-06444-SVW-RAO
        MOTION TO TRANSFER
